Citation Nr: 0730662	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-33 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD) and major depression.

3.  Entitlement to an initial evaluation greater than 10 
percent for tinnitus.



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel





INTRODUCTION

The veteran served on active duty from April 1978 to November 
1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in March 2004 and June 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, in which service 
connection for tinnitus was granted and evaluated as 10 
percent disabling, and service connection for PTSD and 
hearing loss was denied.

At the time the veteran filed his claim of service connection 
for PTSD, VA treatment records show he had been hospitalized 
and treated for an acquired psychiatric disorder to include 
"[s]chizoaffective disorder VS PTSD."  The medical evidence 
shows that the veteran was subsequently diagnosed as having 
major depression.  It is clear that the veteran seeks 
service-connection for his psychiatric disability.  Thus, the 
issue has been changed to reflect that the veteran is 
claiming service connection for an acquired psychiatric 
disorder to include PTSD and major depression.

The issues of entitlement to service connection for bilateral 
hearing loss and PTSD addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
schedular evaluation in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. §1155 (West 2002 & Supp. 2007); 38 
C.F.R. §4.87, Diagnostic Code 6260 (2007); Smith v. 
Nicholson, 451 F. 3d. 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for tinnitus was granted in a March 2004 
rating decision, and a 10 percent evaluation was assigned, 
effective in April 2003.  In August 2004, the veteran filed a 
notice of disagreement arguing that his tinnitus was worse 
than originally evaluated.  The RO denied the veteran's claim 
because 10 percent is the highest evaluation afforded under 
Diagnostic Code 6260 for tinnitus. The veteran appealed that 
decision to the Board.

In Smith v. Nicholson, 451 F. 3d. 1344 (Fed. Cir. 2006), the 
US Court of Appeals for the Federal Circuit deferred to the 
VA's interpretation of its own regulations, 38 C.F.R. § 
4.25(b) and Diagnostic Code 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral. 

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus. 38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a greater schedular evaluation for 
tinnitus regardless of whether it is manifest in both ears 
or, as in the present case, in the veteran's right ear only, 
the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The provisions of the Veterans 
Claims Assistance Act have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002).


ORDER

An initial schedular evaluation in excess of 10 percent for 
tinnitus is denied.



REMAND

The veteran also seeks service connection for bilateral 
hearing loss and an acquired psychiatric disorder to include 
PTSD and major depression. 

The most recent VA audiological examination is dated in 
February 2004.  The examiner specifically opined that the 
veteran's manifested right ear hearing loss was the result of 
his active service, but the audiological measurements then 
taken did not meet the schedular definition for hearing loss 
within the meaning of VA regulations.  See 38 C.F.R. § 3.385.  
Subsequent VA treatment records reflect that the veteran has 
experienced worsening hearing, in addition to other problems 
indicative of retro cochlear pathology affecting the auditory 
neural pathway of the right ear.  The veteran is already in 
receipt of the maximum schedular evaluation that may be 
granted for his service-connected tinnitus.

Moreover, VA and private treatment records reflect treatment 
for various psychiatric diagnoses, including major 
depression, and "[s}chizoaffective VS PTSD."  Yet the 
veteran has not been afforded a VA examination to determine 
the nature, extent, and etiology of his manifested acquired 
psychiatric disorder.  

VA examination for both claimed conditions must be 
accomplished.

Moreover, the veteran has identified treatment records from 
Kaiser Permanente, Dr. Julie Goalwin, and Dr. Kaston, and at 
the VA Medical Center (VAMC) at Long Beach, California.  The 
RO attempted to obtain records from Kaiser Permanente, to no 
avail.  The most recent records obtained from the greater Los 
Angeles VA health care system are dated in June 2004, and 
from the VAMC at Long Beach, California, in October 2005.  
Another attempt to obtain the identified records must be 
made.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
health care providers who have treated 
him for his claimed bilateral hearing 
loss and acquired psychiatric disorder, 
to include PTSD and major depression.  
Obtain any and all treatment records from 
all identified health care providers, 
including from Kaiser Permanente, from 
Dr. Julie Goalwin and Dr. Kaston of Long 
Beach, California, and the VAMC at Long 
Beach, California October 2005 to the 
present, the VA greater Los Angeles 
Health Care System from June 2004, and 
from any other VAMC the veteran may 
identify that are not already of record.

2.  Then, schedule the veteran for 
medical examinations by appropriate 
medical professionals to determine the 
nature, extent, and etiology of his 
claimed hearing impairment and acquired 
psychiatric disorder, to include PTSD and 
major depression.  All indicated tests 
and studies should be performed.  The 
claims folder and a copy of this remand 
must be provided to the examiners in 
conjunction with the examinations.  
Regarding the psychiatric disability, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any diagnosed acquired psychiatric 
disorder, to include major depression and 
PTSD, had its onset during active 
service, or, in the alternative, resulted 
from any incident during active service.  
If PTSD is diagnosed, the examiner 
identify the stressors reported by the 
veteran and offer an opinion as to 
whether it is as likely as not that the 
diagnosed PTSD is the result of stressors 
the veteran identified as having 
experienced during his active service.  
Regarding the hearing loss, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
diagnosed hearing impairment, to include 
retro-cochlear pathology and neurological 
damage in the right ear as well as 
hearing loss, had its onset during active 
service or, in the alternative, results 
from any incident during active service.  
All opinions expressed must be supported 
by complete rationale.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for bilateral hearing loss and an 
acquired psychiatric disorder, to include 
PTSD and major depression, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, furnish 
him with a supplemental statement of the 
case and afford a reasonable period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2006).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


